Citation Nr: 1039828	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.

2.  Entitlement to service connection for a left knee condition, 
to include as secondary to a service-connected disability.

3.  Entitlement to a low back condition, to include as secondary 
to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Custody of the file was thereafter transferred to the RO in 
Detroit, Michigan, which is currently VA's Agency of Original 
Jurisdiction.

The issue of entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Veteran's residuals of an injury to the right knee are 
manifested by pain, effusion, locking episodes, crepitus, and 
ballotable patellar abnormality.

2.  The Veteran does not currently have a diagnosed left knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for rating of 20 percent, but no more, for 
residuals of a right knee injury have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261(2010).

2.  A left knee disability was not incurred in or aggravated 
during active service, nor is it proximately due to, or the 
result of, a service connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, a VCAA letter in March 2008 apprised the Veteran of 
how to substantiate the claims and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
The Board further notes that the March 2008 letter notified the 
Veteran that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, no additional development is required regarding 
the duty to assist.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records, private treatment records and 
VA examinations are of record.  The Veteran has not identified 
any outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


I.  The clam for an increased rating for a service-
connected right knee disability

Legal Criteria

The present appeal involves the Veteran's claim that the severity 
of his service-connected residuals of a right knee injury 
warrants a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) less 
movement than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5257 for impairment of the knee; recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted for slight impairment, a 20 percent rating is warranted 
for a moderate impairment, and a 30 percent rating is warranted 
for severe impairment.

Additionally, under Diagnostic Code 5258, a 20 percent rating is 
warranted for Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint.  Under Diagnostic Code 5260, a 
10 percent rating is warranted for flexion limited to 45 degrees, 
a 20 percent rating is warranted for flexion limited to 30 
degrees and a 30 percent rating is warranted for flexion limited 
to 15 degrees.  Under Diagnostic Code 5261, for leg extension a 
10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating applies for extension limited to 15 
degrees and a 30 percent rating is for extension limited to 20 
degrees.



Analysis

Throughout the rating period on appeal, the Veteran is evaluated 
at 10 percent for residuals of a right knee injury under 
38 C.F.R. § 4.71a , Diagnostic Code 5257 for impairment of the 
knee; recurrent subluxation or lateral instability.   

In this case, upon VA examination in October 2008, the Veteran 
stated that he had continued pain in the right knee and reported 
symptoms of giving way, instability, stiffness, weakness, 
incoordination, swelling, and tenderness.  He also stated that he 
experiences essentially weekly locking episodes in the winter or 
during cold weather.  The Veteran used a cane to walk.  The 
examiner noted moderate flare-ups occurring weekly, and lasting 
from 30 to 90 seconds.  Gait was abnormal with evidence of 
abnormal weight bearing on the right first metatarsal head and 
the left third metatarsal head.  Physical examination of the 
right knee indicated crepitation clicks and snaps in the knee, 
ballotable patellar abnormalities, the meniscus was surgically 
absent, McMurrays test was positive, and there was tenderness, 
effusion, weakness and guarding on movement.  

Range of motion testing revealed flexion to 115 degrees, and 
normal extension.  There was objective evidence of pain on 
repetitive motion, but no evidence of additional limitations 
after repetitive testing.  There was also no evidence of 
ankylosis in the right knee.  X-rays showed mild to moderate 
degenerative arthritis of the right knee.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in May 2010 that his right knee has continually worsened 
since his discharge from active service.  He stated that he 
started using a cane to walk about eight years ago, and a knee 
brace on the right knee about two years ago.

The Board notes that the October 2008 VA examination showed 
reported episodes of locking, particularly during the winter 
months as well as objective evidence of effusion and pain.  
Additionally there were ballotable patellar abnormalities and 
McMurrays test was positive.  As such, the Board finds that the 
Veteran's right knee disability warrants a higher rating of 20 
percent but no more under Diagnostic Code 5258 by analogy for 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, as the Veteran's 
symptoms more closely approximate the criteria under this 
Diagnostic Code.  

The Board has also considered whether a higher rating of 30 
percent for the right knee is warranted under any alternate 
diagnostic code.  However, a higher rating of 30 percent is not 
warranted under Diagnostic Code 5257 as there is no evidence of 
severe impairment of the right knee.  Moreover, higher ratings 
are not warranted under Diagnostic Codes 5260 or 5261 as the 
Veteran did not have flexion limited to 15 degrees or extension 
limited to 20 degrees.  In reaching this conclusion, the Board 
has appropriately considered additional functional limitation due 
to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as the 
evidence fails to demonstrate impairment of the tibia or fibula, 
a higher rating is not possible under Diagnostic Code 5262.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
flexion or extension to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply for 
arthritis and instability of the knee.  Specifically, the VA 
General Counsel has held that, when x- ray findings of arthritis 
are present and a Veteran's knee disability is evaluated under 
Code 5257, the Veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in at least noncompensable limitation of 
motion.  See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for arthritis is not 
warranted here.  While x-rays taken in conjunction with the 
October 2008 VA examination showed mild to moderate degenerative 
arthritis of the right knee, the evidence fails to demonstrate 
limited motion to at least a noncompensable degree, as explained 
above.  Thus, absent evidence of at least noncompensable 
limitation of motion, there is no basis for assignment of a 
separate rating pursuant to VAOPGCPREC 23-97 or VAOPCGPREC 9-98.  
The Board recognizes the Veteran's complaints with respect to 
right knee arthritis.  Again, a separate rating for arthritis 
cannot be awarded here as there is evidence of at least 
noncompensable limitation of motion.

In conclusion, the evidence supports a rating of 20 percent, but 
no higher, for the Veteran's service-connected right knee 
disability.  However, there is no basis for assignment of any 
separate evaluation based on instability and arthritis.  

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran's right knee disability has resulted in marked 
interference with employment, or necessitated frequent periods of 
hospitalization.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Under the circumstances of the instant case, the Board must find 
that the preponderance of the evidence is against the claim for a 
rating in of 20 percent for degenerative disc disease of the 
lumbar spine; the benefit of the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  The claim for service connection for a left knee 
disability

Legal Criteria

The Veteran contends that he has a left knee disability caused or 
related to his service-connected right knee disability.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  See 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see 
also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

Service connection for residuals of a right knee disability was 
granted and rated at 30 percent, from September 1971, and from 10 
percent from November 1973.

The Veteran does not contend, nor do the service treatment 
records show, that the Veteran's left knee disorder was incurred 
during active service.  Post service treatment records, including 
VA treatment records dated January 2007 to December 2007, were 
silent to any complaints of or treatment for a left knee 
disorder.

The Veteran was afforded a VA examination in October 2008.  The 
Veteran reported left knee pain beginning around 2003 or 2004, 
but denied any specific injury.  The Veteran reported pain and 
aching in the left knee.  Examination revealed no evidence of 
deformity, giving way, instability, incoordination, episodes of 
dislocation or subluxation, locking episodes, effusions, or 
inflammation.  There was tenderness, pain at rest and weakness of 
the left knee, as well as bumps consistent with Osgood-
Schlatter's disease; however, there was no crepitus, clicks or 
snaps, grinding, patellar abnormality, meniscus abnormality, or 
abnormal tendons.  There was full range of motion of the left 
knee.  X-rays revealed a normal left knee.  

The examiner provided a diagnosis of an orthopedically normal 
left knee with subjective complaints of pain.  He further opined 
that because the left knee examination was normal, the left knee 
condition could not be caused by the right knee.  Additionally 
the examiner further stated that the left knee condition could 
not be related to the right knee disability because the Veteran 
had equal leg lengths, and because medical literature stated that 
trauma alone to a joint of the lower extremity does not cause 
pain or arthritis in the joints of the other leg.

The Veteran further testified at a May 2010 hearing before the 
undersigned VLJ that his current left knee problem was hit or 
miss and therefore wasn't seen at the VA examination.  He further 
contended that he had continued pain in the left knee, and that 
the knee did lock up once or twice over the summer, and three or 
four times during the winter months.  

Despite the Veteran's complaints of pain and occasional locking 
episodes in the left knee, the VA examiner concluded the left 
knee was orthopedically normal.  Pain alone without a diagnosed 
or identifiable underlying malady or condition does not in and of 
itself constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(appeal dismissed in part, and vacated and remanded in part, sub 
nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a chronic pathological process 
associated with the Veteran's left knee, there is no reasonable 
basis to establish service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  The Board is required to enter decisions 
based on the laws and regulations passed.  38 U.S.C.A. § 7104.

As such, the evidence of record does not show that the Veteran 
has a current left knee disability.  As such, the Board must find 
that the preponderance of the evidence is against the Veteran's 
claim for entitlement to service connection for a left knee 
disability.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to a 20 percent rating, but not higher, for residuals 
of an injury to the right knee is granted throughout the rating 
period, subject to the criteria governing the award of monetary 
benefits.

Service connection for a left knee disability is denied.
REMAND

With respect to the Veteran's claim for service connection for a 
low back disability as secondary to his service-connected right 
knee disability, the Board finds that additional development is 
required, for the reasons discussed below.

The Veteran contends that he has a low back disability secondary 
to his service-connected right knee disability.  VA examinations 
in October 2008 and May 2009 noted a diagnosis of degenerative 
disc disease of the lumbar spine.  The October 2008 examiner 
opined that the Veteran's lumbar disc disease with mild to 
moderate degenerative arthritis was not caused by or a result of 
his right knee condition.  The May 2009 examiner opined that the 
Veteran's degenerative disc disease was not related to his active 
service, particularly the acute lumbar strain and/or lumbar 
puncture sustained during active duty.  However, neither examiner 
opined as to whether the Veteran's right knee disability 
aggravated the Veteran's degenerative disc disease and arthritis 
of the lumbar spine.  As such, a VA examination and opinion 
should be obtained in order to address these assertions.  See 
38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.	After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file and any 
negative search should be communicated to 
the Veteran.

2.	The Veteran should be afforded a VA 
examination to determine the etiology of 
the current degenerative disc disease and 
arthritis of the lumbar spine.  The 
claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished, and any such 
results must be included in the 
examination report.  

After conducting the examination, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disabilities, to include the service-
connected right knee disability, 
aggravated (made permanently worse) his 
lumbar spine disorder.  If aggravation is 
found, the examiner must identify the 
baseline level of disability prior to the 
aggravation and determine what degree of 
additional impairment is attributable to 
aggravation of the lumbar spine disorder 
by the service-connected disability.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he or she should explain 
why a response would be speculative.

3.	After the foregoing, review the evidence 
added to the record and readjudicate the 
Veteran's claim.  If the claimed benefit 
remains denied, the Veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


